Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (US 20150098586).
Regarding claim 1, Tanabe teaches a loudspeaker assembly for a vehicle (vehicle, [0030]), comprising: a loudspeaker mounted in the vehicle (speaker unit 20, [0032]), the loudspeaker having a first side facing an interior of the vehicle (second side 20B faces interior of vehicle, [0034], fig 3) and an opposed second side (first side 20A, [0034], fig 1), wherein the loudspeaker is configured to generate an acoustical signal having a front wave directed into the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20B is the front wave in the sense of a loudspeaker enclosure into the interior, [0024], fig 3) and a rear wave directed away from the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20A is the rear wave in the sense of a loudspeaker enclosure away from the interior, [0024], fig 3); and an acoustic coupler disposed on the second side of the loudspeaker and extending toward an exterior of the vehicle (duct 14, [0038], fig 3), the acoustic coupler arranged to transmit the rear wave to the exterior of the vehicle such that the acoustical signal is audible in the interior of the vehicle and at the exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3).  
Regarding claim 2, Tanabe teaches the loudspeaker assembly of claim 1, wherein the acoustic coupler comprises an inlet portion (upper end portion 14a of the duct, [0038], fig 3) disposed adjacent the second side of the loudspeaker (14a adjacent to 20A, fig 3), an outlet portion (lower end portion 14b of duct connected to external opening 5a, [0038], fig 3) in fluid communication with the exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3), and a conduit extending between the inlet portion and the outlet portion (communication channel 15 formed in the duct 14, [0039], fig 3).  
Regarding claim 5, Tanabe teaches the loudspeaker assembly of claim 2, wherein the inlet portion is secured to the second side of the loudspeaker (upper end portion 14a of duct is secured to side 20A of the speaker by screws 12, [0036], fig 3).
Regarding claim 6, Tanabe teaches the loudspeaker assembly of claim 2, wherein the outlet portion is arranged to be received in an opening (lower end portion 14b of the duct is connected to external opening 5a, [0038], fig 3) of an exterior body panel of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3).
Regarding claim 11, Tanabe teaches the loudspeaker assembly of claim 1, wherein the loudspeaker is a subwoofer (speaker unit 20 serves as a sub-woofer, [0041]).  
Regarding claim 12, Tanabe teaches an externally coupled loudspeaker assembly for a vehicle, comprising: a subwoofer (speaker unit 20 serves as a sub-woofer, [0041]) mounted in the vehicle (speaker unit 20, [0032]), the subwoofer having a first side facing an interior of the vehicle (second side 20B faces interior of vehicle, [0034], fig 3) and an opposed second side (first side 20A, [0034], fig 1), wherein the subwoofer is configured to generate an acoustical signal having a front wave directed into the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20B is the front wave in the sense of a loudspeaker enclosure into the interior, [0024], fig 3)  and a rear wave directed away from the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20A is the rear wave in the sense of a loudspeaker enclosure away from the interior, [0024], fig 3); and an acoustic coupler (duct 14, [0038], fig 3) having an inlet portion (upper end portion 14a of the duct, [0038], fig 3) disposed on the second side of the subwoofer (14a adjacent to 20A, fig 3), an outlet portion (lower end portion 14b of duct connected to external opening 5a, [0038], fig 3)  in fluid communication with an exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3), and a conduit extending between the inlet portion and the outlet portion (communication channel 15 formed in the duct 14, [0039], fig 3), the acoustic coupler arranged to transmit the rear wave to the exterior of the vehicle such that the acoustical signal is audible in the interior of the vehicle and at the exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe and Stys (9549243).
Regarding claim 3, Tanabe teaches the loudspeaker assembly of claim 2.
However, Tanabe does not explicitly teach the feature wherein a cross-sectional area of the inlet portion is a larger than a cross-sectional area of the conduit.  Stys teaches an analogous conduit (inlet is enclosure 15 and conduit is duct 22 and enclosure 15 has a larger cross-sectional area than duct 22, Stys, col 1, ln 66- col 2, ln 16, fig 1) for connecting the rear-wave of a vehicle-mounted loudspeaker to a larger acoustic chamber 20 (Stys, col 2, ln 6-12). It would have been obvious to one of ordinary skill in the art to use the inlet portion having a larger cross-sectional area than the conduit in the infinite baffle application of Tanabe since one of ordinary skill in the art would have noted the similar purpose of trying to increase the back enclosure volume of the loudspeaker where Tanabe uses an infinite baffle (using the exterior of the vehicle as an infinite sized enclosure volume) and Stys uses a large acoustic chamber 20 and; accordingly, the using inlet portion having a larger cross-sectional area than the conduit of Stys in the system of Tanabe would have been the use of a known technique to improve a similar system in the same way.
Regarding claim 4, Tanabe teaches the loudspeaker assembly of claim 2.
However, Tanabe does not explicitly teach the feature wherein the inlet portion is arranged about a first longitudinal axis and wherein the outlet portion is arranged about a second longitudinal axis offset from the first longitudinal axis.  
Stys teaches an analogous conduit (inlet is enclosure 15 and conduit is duct 22 and the main axis of enclosure 15 is offset from the main axis of duct 22, Stys, col 1, ln 66- col 2, ln 16, fig 1) for connecting the rear-wave of a vehicle-mounted loudspeaker to a larger acoustic chamber 20 (Stys, col 2, ln 6-12).
It would have been obvious to one of ordinary skill in the art to use the inlet portion arranged about a first longitudinal axis which offset from a second longitudinal axis about which  the conduit is arranged in the infinite baffle application of Tanabe since one of ordinary skill in the art would have noted the similar purpose of trying to increase the back enclosure volume of the loudspeaker where Tanabe uses an infinite baffle (using the exterior of the vehicle as an infinite sized enclosure volume) and Stys uses a large acoustic chamber 20 and; accordingly, the using the inlet portion arranged about a first longitudinal axis which offset from a second longitudinal axis about which the conduit is arranged of Stys in the system of Tanabe would have been the use of a known technique to improve a similar system in the same way.
Claim 13 is substantially similar to claim 3 and is rejected for the same reasons.
Claim 14 is substantially similar to claim 4 and is rejected for the same reasons.

Claims 7-9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe and Okuyama (20160052449).
	Regarding claim 8, Tanabe teaches the loudspeaker assembly of claim 1.
Although Tanabe does not explicitly teach the feature wherein the acoustic coupler is integrally formed with the loudspeaker, Okuyama teaches a system for transmitting a rear speaker wave to the exterior of a vehicle (Okuyama, fig 4B) with a reinforcement main body 31 (Okuyama, [0029], fig 4B) which is integrally formed with the loudspeaker 4 and it would have been obvious to one of ordinary skill in the art to use an integral coupler and loudspeaker since doing so is the use of a known technique to improve a similar system in the same way..  
Regarding claim 9, Tanabe teaches the loudspeaker assembly of claim 1.
Although Tanabe does not explicitly teach the feature wherein the acoustic coupler includes one or more mounting arms extending therefrom for fastening the acoustic coupler to the vehicle, Okuyama teaches a system for transmitting a rear speaker wave to the exterior of a vehicle (Okuyama, fig 4B) with a reinforce flange portion 33 (Okuyama, [0028], fig 4B) which is shown to fasten the coupler to the sound path member 6 (Okuyama, [0027], fig 4B) and it would have been obvious to one of ordinary skill in the art to use one or more mounting arms extending therefrom for fastening the acoustic coupler to the vehicle since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 15, Tanabe teaches the externally coupled loudspeaker assembly of claim 12, wherein the outlet portion is arranged to be received in an opening of an exterior body panel (lower end portion 14b of the duct is connected to external opening 5a, Tanabe, [0038], fig 3; communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3).
Although Tanabe does not explicitly teach the feature wherein the loudspeaker assembly further comprising an exterior speaker grill covering the outlet portion at the exterior body panel, a system for transmitting a rear speaker wave to the exterior of a vehicle (Okuyama, fig 4B) with a grill 31A (Okuyama, figs 2A & 4B) and it would have been obvious to one of ordinary skill in the art to use an exterior speaker grill covering the outlet portion at the exterior body panel since doing so is the use of a known technique to improve a similar system in the same way.
Claims 7 and 19 are each substantially similar to claim 15 and are rejected for the same reasons.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe and Servadio (US 20190232883).
Regarding claim 10, Tanabe teaches the loudspeaker assembly of claim 1.
Although Tanabe does not explicitly teach the feature of a weather shielding material disposed between the second side of the loudspeaker and the exterior of the vehicle, Servadio teaches a system for connecting the rear-wave of a vehicle-mounted loudspeaker to the exterior of the vehicle (Servadio, fig 1) wherein there is a partition 8 on the second side of the loudspeaker to protect against weather and it would have been obvious to one of ordinary skill in the art to use a weather partition on the external opening 5a of Tanabe since doing so is the use of a known technique to improve a similar system in the same way.
Claim 16 is substantially similar to claim 10 and is rejected for the same reasons.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe.
Regarding claim 17, Tanabe teaches an audio system for a vehicle, comprising: at least one loudspeaker assembly including a loudspeaker mounted in the vehicle (speaker unit 20, [0032]), the loudspeaker having a first side facing an interior of the vehicle (second side 20B faces interior of vehicle, [0034], fig 3) and an opposed second side (first side 20A, [0034], fig 1), wherein the loudspeaker is configured to generate an acoustical signal having a front wave directed into the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20B is the front wave in the sense of a loudspeaker enclosure into the interior, [0024], fig 3)  and a rear wave directed away from the interior of the vehicle (the diaphragm 22 inherently has waves on both sides and the one on side 20A is the rear wave in the sense of a loudspeaker enclosure away from the interior, [0024], fig 3), and an acoustic coupler disposed on the second side of the loudspeaker and extending toward an exterior of the vehicle (duct 14, [0038], fig 3), the acoustic coupler arranged to transmit the rear wave to the exterior of the vehicle such that the acoustical signal is audible in the interior of the vehicle and at the exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3).
Although Tanabe does not explicitly teach a control unit in electrical communication with the at least one loudspeaker assembly for controlling parameters of the loudspeaker and the generated acoustic signal, Tanabe teaches an “in-car audio system 10” (Tanabe, [0032]). The examiner takes Official Notice that audio systems with volume control were well-known in the vehicles at the time the invention was effectively filed and it would have been obvious to one of ordinary skill in the art to include a volume control to control the volume of the loudspeaker and the generated acoustic signal since doing so is the use of a known technique applied to a device ready for improvement with predictable results.
Regarding claim 18, Tanabe teaches the audio system of claim 17, wherein the acoustic coupler comprises an inlet portion (upper end portion 14a of the duct, [0038], fig 3 disposed adjacent the second side of the loudspeaker (14a adjacent to 20A, fig 3), an outlet portion (lower end portion 14b of duct connected to external opening 5a, [0038], fig 3) in fluid communication with the exterior of the vehicle (communication channel 15 communicates with the external air outside the vehicle through the external opening 5a, [0039], fig 3), and a conduit extending between the inlet portion and the outlet portion (communication channel 15 formed in the duct 14, [0039], fig 3).
Regarding claim 20, Tanabe teaches the audio system of claim 17, wherein the loudspeaker is a subwoofer (speaker unit 20 serves as a sub-woofer, [0041]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651